Exhibit 10.5

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”), dated as of
January 25, 2013, is entered into by and between Ascent Capital Group, Inc. (the
“Company”), and William R. Fitzgerald (“Executive”).

 

INTRODUCTION

 

The Company and Executive are parties to an Employment Agreement, dated as of
February 9, 2009, as amended on June 6, 2011 (together, the “Original
Agreement”).

 

Currently, the Company, through its subsidiaries (“Affiliates”), is engaged in
the business of providing security alarm monitoring and related services to
residential and business subscribers throughout the United States and parts of
Canada, however, provided that, the Company is also engaged in the business of
evaluating and investing in other business opportunities within and outside the
security alarm monitoring business.   The Company desires to continue to employ
Executive, and Executive desires to accept such employment, under the terms and
conditions set forth herein.

 

The Company and the Executive desire to amend and restate in its entirety the
Original Agreement on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

EMPLOYMENT; TERM; DUTIES

 

1.1          Employment.  Upon the terms and conditions hereinafter set forth,
the Company hereby employs Executive, and Executive hereby accepts employment,
as Chairman of the Board and Chief Executive Officer of the Company.

 

1.2          Term.  Subject to Article IV below, Executive’s employment
hereunder shall be for a term of five years commencing effective as of
January 1, 2013 (the “Commencement Date”), and expiring at the close of business
on December 31, 2017 (the “Term”).

 

1.3          Duties.  During the Term, Executive shall perform such executive
duties for the Company and/or its Affiliates, consistent with his position
hereunder.  Executive shall devote his entire productive business time,
attention and energies, to the performance of his duties hereunder.  Executive
shall use his best efforts to advance the interests and business of the Company
and its Affiliates.  Executive shall abide by the rules, regulations and
policies of the Company as may be in effect from time to time.  Notwithstanding
the foregoing, during the Term, Executive may act for his own account in
passive-type investments as provided in Section 5.3, or as a member of boards of
directors of other companies, where the time allocated for those activities does
not materially interfere with or create a conflict of interest with the
discharge of his duties for the Company.

 

--------------------------------------------------------------------------------


 

1.4          Reporting.  Executive shall report directly to the Board of
Directors of the Company.

 

1.5          Location.  Except for services rendered during business trips as
may be reasonably necessary, Executive shall render his services under this
Agreement primarily from the offices of the Company in the Denver, Colorado
metropolitan area.

 

1.6          No Conflicting Agreement.  Executive represents and warrants to the
Company that there are no agreements or arrangements, whether written or oral,
in effect which would prevent Executive from rendering his services to the
Company during the Term in accordance with the provisions of this Agreement.

 

ARTICLE II

 

COMPENSATION

 

2.1          Compensation.  For all services rendered by Executive hereunder and
all covenants and conditions undertaken by him pursuant to this Agreement, the
Company shall pay, and Executive shall accept, as full compensation, the amounts
set forth in this Article II.

 

2.2          Base Salary.  The base salary shall be an annual salary of $800,000
(the “Base Salary”), payable by the Company in accordance with the Company’s
normal payroll practices.  Beginning as of the first anniversary of the
Commencement Date, the Base Salary shall be reviewed on an annual basis during
the Term for increase in the sole discretion of the compensation committee (the
“Committee”) of the Board of Directors of the Company.

 

2.3          Bonus.  For each fiscal year during the Term, in addition to the
Base Salary, Executive shall be eligible for an annual bonus (the “Bonus”) of
between 75% (the “Minimum Target Bonus”) and 150% of Executive’s annual Base
Salary.  (The Company’s fiscal year is currently January 1 through December 31
of each year.)  Executive’s entitlement to any Bonus will be determined by the
Committee in its sole discretion, based upon the achievement of such criteria as
the Committee may establish in its sole discretion.  Nothing in this Agreement
shall be construed to guarantee the payment of any Bonus to Executive.

 

2.4          Tax Preparation Assistance.  On the Company’s last regularly
scheduled payroll date in August of each calendar year beginning in 2013 and
ending in the calendar year following the year in which the Term expires, the
Company shall pay Executive an annual tax preparation assistance bonus of
$5,000.

 

2.5          Deductions.  The Company shall deduct from the compensation
described in Sections 2.2, 2.3 and 2.4, and from any other compensation payable
pursuant to this Agreement, any federal, state or local withholding taxes,
social security contributions and any other amounts which may be required to be
deducted or withheld by the Company pursuant to any federal, state or local
laws, rules or regulations.

 

2.6          Disability Adjustment.  Any compensation otherwise payable to
Executive pursuant to Sections 2.2 and 2.3 in respect of any period during which
Executive is Disabled (as contemplated in Section 4.4) shall be reduced by any
amounts payable to Executive for loss of earnings or the like under any
insurance plan or policy sponsored by the Company.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

 

BENEFITS; EXPENSES

 

3.1          Benefits.  Executive shall be entitled to participate in such group
life, health, accident, disability or hospitalization insurance plans and
retirement plans as the Company may make available to its other senior executive
employees as a group (the “Company Plans”), subject to the terms and conditions
of any such plans.  Executive’s participation in any Company Plan shall be at a
level, and on terms and conditions, that are commensurate with his positions and
responsibilities at the Company.

 

3.2          Expenses.  The Company agrees that Executive is authorized to incur
reasonable and appropriate expenses in the performance of his duties hereunder
and in promoting the business of the Company in accordance with the terms of the
Company’s Travel & Entertainment Policy (as the same may be modified or amended
by the Company, from time to time in its sole discretion).

 

3.3          Vacation.  Executive shall accrue a total of one hundred sixty
(160) hours of vacation per year following the date of this Agreement.  If, at
any time during the Term, Executive accumulates two hundred forty (240) hours of
earned but unused vacation time (the “Accrual Cap”), Executive will not accrue
additional vacation time until he has taken a portion of the previously earned
vacation.  Executive will again accrue paid vacation time when his accumulated
amount of earned but unused vacation time falls below the Accrual Cap.  Upon
termination of Executive’s employment, any accrued but unused vacation time will
be paid to Executive.

 

3.4          Key Man Insurance.  The Company may secure in its own name or
otherwise, and at its own expense, life, health, accident and other insurance
covering Executive alone or with others, and Executive shall not have any right,
title or interest in or to such insurance other than as expressly provided
herein.  Executive agrees to assist the Company in procuring such insurance by
submitting to the usual and customary medical and other examinations to be
conducted by such physicians as the Company or such insurance company may
designate and by signing such applications and other written instruments as may
be required by the insurance companies to which application is made for such
insurance.  Executive’s failure to submit to such usual and customary medical
and other examinations shall be deemed a material breach of this Agreement.

 

3.5          Equity Grants.  As part of the consideration for Executive’s
services to the Company during the Term, the Company has made the following
grants to Executive pursuant to the Ascent Capital Group, Inc. 2008 Incentive
Plan (the “Plan”):

 

(a)                                 A grant of 119,540 shares (the “Restricted
Shares”) of the Company’s Series A Common Stock, par value $0.01 per share
(“ASCMA Stock”), pursuant to the Restricted Stock Award Agreement dated as of
November 30, 2012, by and between the Company and Executive (the “Restricted
Stock Agreement”); and

 

(b)                                 A grant of options to purchase from the
Company, at an exercise price of $61.21 per share, 380,460 shares of ASCMA Stock
(the “Options”), pursuant to the Non-Qualified Stock Option Agreement dated as
of November 30, 2012, by and between the Company and Executive (the “Option
Agreement”).

 

3

--------------------------------------------------------------------------------


 

The Restricted Shares and the Options shall be subject in all respects to the
terms and conditions of the Plan and the Restricted Stock Agreement and the
Option Agreement, respectively.  In addition, Executive is entitled to receive a
grant of 12,791 restricted shares (the “2013 Restricted Shares”) of ASCMA Stock
effective as of the first full trading day following the expiration of the
Company’s regularly scheduled black-out period during the first calendar quarter
of 2013, as determined pursuant to its Insider Trading Policy, on substantially
identical terms and conditions to those set forth in the Restricted Stock
Agreement.  The 2013 Restricted Shares shall also be subject in all respects to
the terms and conditions of the Plan.

 

ARTICLE IV

 

TERMINATION; DEATH; DISABILITY

 

4.1          Termination of Employment For Cause.  In addition to any other
remedies available to the Company at law, in equity or as set forth in this
Agreement, the Company shall have the right, upon written notice to Executive,
to terminate Executive’s employment hereunder at any time for “Cause” (a
“Termination For Cause”).  In the event of a Termination For Cause, Executive’s
employment will terminate and the Company shall have no further liability or
obligation to Executive (other than the Company’s obligation to pay Base Salary
and vacation time accrued but unpaid as of the date of termination and
reimbursement of expenses incurred prior to the date of termination in
accordance with Section 3.2 above).

 

For purposes of this Agreement, “Cause” shall mean:  (a) any act or omission
that constitutes a breach by Executive of any of his material obligations under
this Agreement; (b) the continued failure or refusal of Executive to
(i) substantially perform the material duties required of him as Chairman of the
Board and Chief Executive Officer of the Company and/or (ii) to comply with
reasonable directions of the Board of Directors of the Company; (c) any material
violation by Executive of any (i) policy, rule or regulation of the Company or
(ii) any law or regulation applicable to the business of the Company or any of
its Affiliates; (d) Executive’s material act or omission constituting fraud,
dishonesty or misrepresentation, occurring subsequent to the commencement of his
employment with the Company; (e) Executive’s gross negligence in the performance
of his duties hereunder; (f) Executive’s conviction of, or plea of guilty or
nolo contendere to, any crime (whether or not involving the Company) which
constitutes a felony or crime of moral turpitude or is punishable by
imprisonment of 30 days or more, provided, however, that nothing in this
Agreement shall obligate the Company to pay Base Salary or any bonus
compensation or benefits during any period that Executive is unable to perform
his duties hereunder due to any incarceration, and provided, further, that
nothing shall prevent Executive’s termination under any other subsection of this
Section 4.1 if it provides independent grounds for termination; or (g) any other
misconduct by Executive that is materially injurious to the financial condition
or business reputation of, or is otherwise materially injurious to, the Company
or any of its Affiliates.

 

Notwithstanding the foregoing, no purported Termination For Cause pursuant to
(a), (b), (c), (d), (e) or (g) of the preceding paragraph of this Section 4.1
shall be effective unless all of the following provisions shall have been
complied with:  (i) Executive shall be given written notice by the Company of
its intention to effect a Termination For Cause, such notice to state in detail
the particular circumstances that constitute the grounds on which the proposed
Termination For Cause is based; and (ii) Executive shall have ten (10) business
days after receiving such notice in which to

 

4

--------------------------------------------------------------------------------


 

cure such grounds, to the extent such cure is possible, as determined in the
sole discretion of the Company.

 

4.2          Termination of Employment Without Cause.  During the Term, the
Company may at any time, in its sole discretion, terminate the employment of
Executive hereunder for any reason (other than those set forth in Section 4.1
above) upon written notice (the “Termination Notice”) to Executive (a
“Termination Without Cause”).  In such event, the Company shall pay Executive an
amount equal to the sum of the following:

 

(a)                                 any Base Salary and vacation time accrued
but unpaid as of the date of termination;

 

(b)                                 subject to Sections 4.5, 4.6, 4.7, 4.10 and
5.3 below, an amount (the “Severance Payment”) equal to:

 

(i)                                     if the termination of Executive’s
employment occurs prior to a Change in Control (as defined in Section 4.8), the
product of (i) the sum of Executive’s Annual Base Salary plus the Minimum Target
Bonus, both as in effect immediately prior to such Termination Without Cause,
multiplied by (ii) 2; or

 

(ii)                                  if the termination of Executive’s
employment occurs concurrently with or following a Change in Control, the
product of (i) the sum of Executive’s Annual Base Salary plus the Minimum Target
Bonus, both as in effect immediately prior to such Termination Without Cause,
multiplied by (ii) 2.5;

 

(c)                                  any Bonus to which Executive has become
entitled for the calendar year prior to the year in which such Termination
Without Cause occurs but which remains unpaid at the date of termination
(“Unpaid Bonus”); and

 

(d)                                 any reimbursement for expenses incurred in
accordance with Section 3.2.

 

Subject to Section 4.10, any Severance Payment to which Executive becomes
entitled shall be payable in a lump sum on the sixtieth (60th) day following the
date of termination of Executive’s employment (or, if such day is not a business
day, on the first business day thereafter).

 

In addition, subject to Sections 4.5, 4.6, 4.7, 4.10 and 5.3 below, to the
extent such coverage is available and is elected by Executive under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall contribute to the health insurance plan maintained by the Company and
covering the Executive and his dependents as of the date of termination, or any
successor plan maintained by the Company, that amount that reflects the
proportionate part of the premium for such coverage that is paid by the Company
as of the date of termination (the “Benefits Payments”), such Benefits Payments
to be made monthly in accordance with the Company’s normal procedures for the
payment of health insurance premiums, throughout the period beginning on the
date of termination and ending on the earlier of the 24-month anniversary of the
date of termination and the expiration of the coverage period specified in
COBRA, such period to be determined as of the date of termination (the
“Reimbursement Period”) (i.e., Executive shall bear responsibility for that
portion of the health insurance premiums in excess of the Benefits Payments),
or, alternately, in

 

5

--------------------------------------------------------------------------------


 

the Company’s sole discretion, the Company shall reimburse Executive the amount
of the Benefits Payment on a monthly basis during the Reimbursement Period, upon
Executive’s submission to the Company of adequate proof of payment of the full
COBRA premium by Executive; provided, however, that if Executive becomes
employed with another employer during the Reimbursement Period and is eligible
to receive health and/or medical benefits under such other employer’s plans, the
Company’s payment obligation under this paragraph shall be reduced to the extent
that comparable benefits and/or coverage is provided under such other employer’s
plans.  For the avoidance of doubt, Executive shall be responsible for paying
any U.S. federal or state income taxes associated with the Benefits Payments.

 

Within the period beginning on the date that is six (6) months prior to the
expiration of the Term and ending on the date that is three (3) months prior to
the expiration of the Term (the “Notice Period”), the Company shall deliver a
written notice to Executive stating either (i) that the Company does not intend
to offer Executive a new employment agreement to take effect at the expiration
of the Term (a “Non-Renewal Notice”) or (ii) that the Company offers Executive a
new employment agreement to take effect at the expiration of the Term upon terms
(other than the length of the term of such new employment agreement) that are at
least as favorable to Executive as the terms of this Agreement, and the material
terms of such offer shall be summarized or set forth in the notice (“Renewal
Notice”).  If the Company delivers a Non-Renewal Notice, or if the Company fails
to deliver either a Renewal Notice or a Non-Renewal Notice within the Notice
Period, Executive’s employment shall be terminated at the expiration of the Term
(or at such earlier date as may be set forth in the Non-Renewal Notice), and
such termination shall be a Termination Without Cause, whereupon, subject to
Sections 4.5, 4.6, 4.7, 4.10 and 5.3 below, Executive shall be entitled to
receive the amounts and benefits as provided under this Section 4.2.  If the
Company delivers a Renewal Notice and Executive fails to accept such offer in
writing prior to the date that is ninety (90) days following delivery of the
Renewal Notice, Executive’s employment shall be terminated as of such 90th day
and such termination shall be a Termination Without Cause, whereupon, subject to
Sections 4.5, 4.6, 4.7, 4.10 and 5.3 below, Executive shall be entitled to
receive the amounts and benefits as provided under this Section 4.2 except that
“1” shall be substituted for “2” in Section 4.2(b)(i) for purposes of
calculating Executive’s Severance Payment and “12-month anniversary” shall be
substituted for “24-month anniversary” for purposes of calculating Executive’s
Benefits Payments and Reimbursement Period under this Section 4.2.

 

Executive acknowledges that the payments and benefits described in this
Section 4.2, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.2, constitute the only payments which Executive
shall be entitled to receive from the Company hereunder in the event of any
termination of his employment pursuant to this Section 4.2, and the Company
shall have no further liability or obligation to him hereunder or otherwise in
respect of his employment.

 

4.3          Termination of Employment With Good Reason.  In addition to any
other remedies available to Executive at law, in equity or as set forth in this
Agreement, Executive shall have the right during the Term, upon written notice
to the Company, to terminate his employment hereunder upon the occurrence of any
of the following events without the prior written consent of Executive: (a) a
material reduction in Executive’s then current Base Salary; (b) a material
reduction in Executive’s authority, duties or responsibilities with the Company;
(c) a material change in the office or location at which Executive is required
to perform services hereunder, or (d) a material breach by the Company of any
provision of this Agreement (a “Termination With Good Reason”).

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no purported Termination With Good Reason
pursuant to this Section 4.3 shall be effective unless all of the following
provisions shall have been complied with: (i) Executive shall give the Company a
written notice of Executive’s intention to effect a Termination With Good
Reason, such notice to state in detail the particular circumstances that
constitute the grounds on which the proposed Termination With Good Reason is
based and to be given no later than ninety (90) days after the initial
occurrence of such circumstances; (ii) the Company shall have thirty (30) days
after receiving such notice in which to cure such grounds, to the extent such
cure is possible; and (iii) if the Company fails to cure such grounds within
such 30-day period, Executive terminates his employment hereunder on the last
day of such 30-day period.

 

In the event that a Termination With Good Reason occurs, then, subject to
Sections 4.5, 4.6, 4.7, 4.10 and 5.3 below, Executive shall have the same
entitlement to the amounts and benefits as provided under Section 4.2 for a
Termination Without Cause.

 

Executive acknowledges that the payments and benefits referred to in this
Section 4.3, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section 4.3, constitute the only payments which Executive
shall be entitled to receive from the Company hereunder in the event of any
termination of his employment pursuant to this Section 4.3, and the Company
shall have no further liability or obligation to him hereunder or otherwise in
respect of his employment.

 

4.4          Death; Disability.  In the event that Executive dies or becomes
Disabled (as defined herein) during the Term, Executive’s employment shall
terminate either (i) when such death occurs, or (ii) upon written notice by the
Company at any time after Disability occurs (provided that, in the event of any
Disability, the Company shall have the right, but not the obligation, to
terminate this Agreement), and, in either event, and, subject to Section 4.10,
the Company shall pay Executive (or his legal representative, as the case may
be) as follows:

 

(a)                                 any Base Salary and vacation time accrued
but unpaid as of the date of death or termination for Disability;

 

(b)                                 any reimbursement for expenses incurred in
accordance with Section 3.2; and

 

(c)                                  an amount equal to Executive’s annual Base
Salary in effect on such termination date multiplied by 2, payable in a single
lump sum on the sixtieth (60th) business day following the termination date;
provided, however, that, in the event Executive is eligible to participate in,
and is covered by, the Company’s basic life insurance group benefit plan, the
Company’s obligation under this subsection 4.4(c) shall be reduced by the amount
paid pursuant to such basic life insurance group benefit plan as a result of
Executive’s death. The Company shall reasonably cooperate with Executive in
transferring the right to receive such payment or life insurance benefit to a
trust or such other estate planning vehicle as Executive may establish during
the term of this agreement.

 

For the purposes of this Agreement, Executive shall be deemed to be “Disabled”
or have a “Disability” if, because of Executive’s physical or mental disability,
he has been substantially unable to perform his duties hereunder for twelve (12)
work weeks in any twelve (12) month period.  Executive shall be considered to
have been substantially unable to perform his duties hereunder

 

7

--------------------------------------------------------------------------------


 

only if he is either (a) unable to reasonably and effectively carry out his
duties with reasonable accommodations by the Company or (b) unable to reasonably
and effectively carry out his duties because any reasonable accommodation which
may be required would cause the Company undue hardship.  In the event of a
disagreement concerning Executive’s perceived Disability, Executive shall submit
to such examinations as are deemed appropriate by three practicing physicians
specializing in the area of Executive’s Disability, one selected by Executive,
one selected by the Company, and one selected by both such physicians.  The
majority decision of such three physicians shall be final and binding on the
parties.  Nothing in this paragraph is intended to limit the Company’s right to
invoke the provisions of this paragraph with respect to any perceived Disability
of Executive.

 

Notwithstanding the foregoing, to the extent and for the period required by any
state or federal family and medical leave law, upon Executive’s request (i) he
shall be considered to be on unpaid leave of absence and not terminated,
(ii) his group health benefits shall remain in full force and effect, and
(iii) if Executive recovers from any such Disability, at that time, to the
extent required by any state or federal family and medical leave law, upon
Executive’s request, he shall be restored to his position hereunder or to an
equivalent position, as the Company may determine, and the Term of Executive’s
employment hereunder shall be reinstated effective upon such restoration.  The
Term shall not be extended by reason of such intervening leave of absence, nor
shall any compensation or benefits accrue in excess of those required by law
during such intervening leave of absence.  Upon the expiration of any such
rights, unless Executive has been restored to a position with the Company, he
shall thereupon be considered terminated.

 

Executive acknowledges that the payments referred to in this Section 4.4,
together with any rights or benefits under any written plan or agreement which
have vested on or prior to the termination date of Executive’s employment under
this Section 4.4, constitute the only payments which Executive (or his legal
representative, as the case may be) shall be entitled to receive from the
Company hereunder in the event of a termination of his employment for death or
Disability, and the Company shall have no further liability or obligation to him
(or his legal representatives, as the case may be) hereunder or otherwise in
respect of his employment.

 

4.5          No Mitigation by Executive.  Except as otherwise expressly provided
herein, Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for herein be reduced by any
compensation earned by Executive as the result of employment by another
employer; provided, however, that if Executive is or becomes employed with
another employer and is eligible to receive health and/or medical benefits under
such other employer’s plans, Executive’s continued benefits and/or plan coverage
as set forth in Section 4.2 or 4.3, as the case may be, shall be reduced to the
extent that comparable benefits and/or coverage is provided under such other
employer’s plans.

 

4.6          Severance Agreement and Release.  In the event that Executive’s
employment hereunder is terminated pursuant to (i) a Termination Without Cause
(as defined in Section 4.2 above), or (ii) a Termination With Good Reason (as
defined in Section 4.3 above), payment by the Company of the amounts described
in said sections shall be subject to the execution and delivery to the Company
by Executive of the Company’s standard severance agreement and release (the
“Release”) within the applicable time period described below.

 

8

--------------------------------------------------------------------------------


 

The Release shall be delivered to Executive, in the case of a Termination
Without Cause, at the time of delivery of the Termination Notice, and, in the
case of a Termination With Good Reason, upon delivery of written notice by the
Executive to the Company.  Executive shall have a period of twenty-one (21) days
(or, if required by applicable law, a period of forty-five (45) days) after the
effective date of termination of Executive’s employment hereunder (the
“Consideration Period”) in which to execute and return the original, signed
Release to the Company.  If Executive delivers the original, signed Release to
the Company prior to the expiration of the Consideration Period and does not
thereafter revoke such Release within any period of time provided therefor under
applicable law, Executive shall, subject to Sections 4.7, 4.10 and 5.3 below, be
entitled to the Severance Payment as described in Section 4.2 (including by
reason of Section 4.3, if applicable).

 

If Executive does not deliver the original, signed Release to the Company prior
to the expiration of the Consideration Period, or if Executive delivers the
original, signed Release to the Company prior to the expiration of the
Consideration Period and thereafter revokes such Release within any period of
time provided therefor under applicable law, then:

 

(a)                                 the Company shall pay Executive an amount
equal to the sum of (i) any Base Salary and vacation time accrued but unpaid as
of the date of termination, plus (ii) any reimbursement for expenses incurred in
accordance with Section 3.2, plus (ii) any Unpaid Bonus described in
Section 4.2(c) above; and

 

(b)                                 the Company shall have no obligation to pay
to Executive the Severance Payment (as that term is defined in
Section 4.2(b) above) or the Benefits Payments (as that term is defined in
Section 4.2).

 

4.7          Continued Compliance.  Executive and the Company hereby acknowledge
that any Severance Payments and Benefits Payments payable by the Company under
Section 4.2 (including by reason of Section 4.3) are part of the consideration
for Executive’s undertakings under Article V below.  Such amounts are subject to
Executive’s continued compliance with the provisions of Article V.  If Executive
violates the provisions of Article V, then the Company will have no obligation
to make any of the Severance Payments or Benefits Payments that remain payable
by the Company under Section 4.2 (including by reason of Section 4.3) on or
after the date of such violation.

 

4.8          Change in Control.  For purposes of this Agreement, a “Change in
Control” means the occurrence, at any time after March 1, 2011(1), of any of the
following that otherwise meets the definition of a “change in ownership,” a
“change in effective control” or a “change in ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, including any Treasury regulations promulgated
thereunder and any guidance issued by the Internal Revenue Service with respect
thereto (hereinafter, the “Code”):

 

(a)                                 the acquisition by any person or group
(excluding John C. Malone and/or any family member(s) of John C. Malone and/or
any company, partnership, trust or other entity or investment vehicle controlled
by any of the foregoing persons or the holdings of which are for the primary
benefit or any of such persons (collectively, the “Permitted Holders”)) of
ownership of stock of the

 

9

--------------------------------------------------------------------------------


 

                                                Company that, together with
stock already held by such person or group, constitutes more than 50% of the
total fair market value or more than 50% of the total voting power of the stock
of the Company;

 

(b)                                 the acquisition by any person or group
(other than the Permitted Holders), in a single transaction or in multiple
transactions all occurring during the 12-month period ending on the date of the
most recent acquisition by such person or group, assets from the Company that
have a total gross fair market value equal to or exceeding 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions; or

 

(c)                                  the acquisition by any person or group
(other than the Permitted Holders), in a single transaction or in multiple
transactions all occurring during the 12-month period ending on the date of the
most recent acquisition by such person or group, of ownership of stock of the
Company possessing 30 percent or more of the total voting power of the stock of
the Company or the replacement of a majority of the Company’s Board of Directors
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of appointment or election.

 

For purposes of this Section 4.8, “person” and “group” have the meanings given
to them for purposes of Section 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or any successor provisions, and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.  For the avoidance of doubt, no Change
in Control shall be deemed to have occurred for purposes of this Employment
Agreement by reason of any action or event occurring at any time prior to
March 1, 2011.

 

4.9          Certain Additional Payments.  Anything in this Agreement to the
contrary notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (including, without limitation, any
equity grants made pursuant to the Ascent Capital Group, Inc. 2008 Incentive
Plan), but determined without regard to any additional payments required under
this Section 4.9 (the “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax (“Excise Tax”), then Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment (whether through withholding at the source or otherwise) by
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto), employment taxes and
Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

 

10

--------------------------------------------------------------------------------


 

Subject to the provisions of this Section 4.9, all determinations required to be
made under this Section 4.9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm that is mutually agreed upon by the
Company and Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days after the receipt of notice from Executive that there has been a Payment,
or such earlier time as is requested by the Company.  In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control or the Accounting Firm declines or is
unable to serve, Executive shall appoint another nationally recognized certified
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.  Any Gross-Up Payment, as determined pursuant to this Section 4.9,
shall be paid by the Company to Executive within 15 days after the receipt of
the Accounting Firm’s determination.  If the Accounting Firm determines that no
Excise Tax is payable by Executive, it shall furnish Executive with a written
opinion that failure to report the Excise Tax on Executive’ s applicable federal
income tax return would not result in the imposition of negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder.  In the event that the
Company exhausts its remedies pursuant to the following provisions of this
Section 4.9 and Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive.

 

Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than 10 business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

 

(a)                                 give the Company any information reasonably
requested by the Company relating to such claim;

 

(b)                                 take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;

 

(c)                                  cooperate with the Company in good faith in
order to effectively contest such claim; and

 

11

--------------------------------------------------------------------------------


 

(d)                                 permit the Company to participate in any
proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax, employment tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  Without limitation of the
foregoing provisions of this Section 4.9, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall provide the
amount of such payment to Executive as an additional payment (“Supplemental
Payment”) (subject to possible repayment as provided in the next paragraph) and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax, employment tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such payment or with respect to any
imputed income with respect thereto; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
or Supplemental Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

If, after the receipt by Executive of an amount provided by the Company pursuant
to the foregoing provisions of this Section 4.9, Executive becomes entitled to
receive any refund with respect to such claim, Executive shall (subject to the
Company complying with the requirements of this Section 4.9) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto)

 

Notwithstanding anything in this Section 4.9 to the contrary, in accordance with
Treasury Regulation § 1.409A-3(i)(1)(v), in no event shall the Company pay
Executive (or pay on Executive’s behalf) any amount to which Executive is
entitled under this Section later than the end of Executive’s taxable year next
following Executive’s taxable year in which Executive remits the Excise Tax or
tax (as applicable) to the Internal Revenue Service (or in the case of costs and
expenses payable under this Section, no later than the end of Executive’s
taxable year next following Executive’s taxable year in which the taxes that are
the subject of the audit or litigation are remitted to the Internal Revenue
Service, or where as a result of such audit or litigation no taxes are remitted,
the end of Executive’s taxable year next following Executive’s taxable year in
which the audit is completed or there is a final and nonappealable settlement or
other resolution of the litigation).

 

4.10        Timing of Payments Under Certain Circumstances.  With respect to any
amount that becomes payable to or for the benefit of Executive under this
Agreement upon Executive’s Separation from Service (as defined below) for any
reason, the provisions of this Section 4.10 will apply, notwithstanding any
other provision of this Agreement to the contrary.  If the Company

 

12

--------------------------------------------------------------------------------


 

determines in good faith that Executive is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code, any Treasury regulations
promulgated thereunder and any guidance issued by the Internal Revenue Service
relating thereto (collectively, “Code Section 409A”), then to the extent
required under Code Section 409A, payment of any amount of deferred compensation
that becomes payable to or for the benefit of Executive upon Separation from
Service (other than by reason of the death of Executive) and that otherwise
would be payable during the six-month period following Executive’s Separation
from Service shall be suspended until the lapse of such six-month period (or, if
earlier, the date of Executive’s death).  A “Separation from Service” of
Executive means Executive’s separation from service, as defined in Code Section
409A, with the Company and all other entities with which the Company would be
considered a single employer under Internal Revenue Code Section 414(b) or (c),
applying the 80% threshold used in such Internal Revenue Code Sections or any
Treasury regulations promulgated thereunder.  Any payment suspended as provided
in this Section 4.10, unadjusted for interest on such suspended payment, shall
be paid to Executive in a single payment on the first business day following the
end of such six-month period or within 30 days following the death of Executive,
as applicable, provided that the death of Executive during such six-month period
shall not cause the acceleration of any amount that otherwise would be payable
on any date during such six-month period following the date of Executive’s
death.

 

ARTICLE V

 

OWNERSHIP OF PROCEEDS OF EMPLOYMENT; NON-DISCLOSURE;
NON-COMPETITION

 

5.1          Ownership of Proceeds of Employment.

 

5.1.1       The Company shall be the sole and exclusive owner throughout the
universe in perpetuity of all of the results and proceeds of Executive’s
services, work and labor in connection with Executive’s employment by the
Company, free and clear of any and all claims, liens or encumbrances. Executive
shall promptly and fully disclose to the Company, with all necessary detail for
a complete understanding of the same, any and all developments, client and
potential client lists, know how, discoveries, inventions, improvements,
conceptions, ideas, writings, processes, formulae, contracts, methods, works,
whether or not patentable or copyrightable, which are conceived, made, acquired,
or written by Executive, solely or jointly with another, while employed by the
Company (whether or not at the request or upon the suggestion of the Company)
and which are substantially related to the business or activities of the Company
or any of its Affiliates, or which Executive conceives as a result of his
employment by the Company or its Affiliates, or as a result of rendering
advisory or consulting services to the Company or its Affiliates (collectively,
“Proprietary Rights”).

 

5.1.2       Executive hereby assigns and transfers, and agrees to assign and
transfer, all his rights, title, and interests in the Proprietary Rights to the
Company or its nominee.  In addition, Executive shall deliver to the Company any
and all drawings, notes, specifications, and data relating to the Proprietary
Rights.  All copyrightable Proprietary Rights shall be considered to be “works
made for hire.”  Whenever requested to do so by the Company, Executive shall
execute and deliver to the Company any and all applications, assignments and
other instruments and do such other acts that the Company shall request to apply
for and obtain patents and/or copyrights in any and all countries or to
otherwise protect the Company’s interest in the Proprietary Rights and/or to
vest title

 

13

--------------------------------------------------------------------------------


 

thereto to the Company; provided, however, the provisions of this Section 5.1
shall not apply to any Proprietary Rights that Executive developed entirely on
his own time without using the Company’s equipment, supplies, facilities or
proprietary information, except for Proprietary Rights that (a) at the time of
conception or reduction to practice of the Proprietary Rights, relate to the
Company’s business, or actual or demonstrably anticipated research or
development of the Company, or (b) result from any work performed by Executive
for the Company.

 

5.1.3       Executive shall assist the Company in obtaining such copyrights and
patents during the term of this Agreement, and any time thereafter on reasonable
notice and at mutually convenient times, and Executive agrees to testify in any
prosecution or litigation involving any of the Proprietary Rights; provided,
however, Executive shall be reasonably compensated for his time and reimbursed
for any out-of-pocket expenses incurred in rendering such assistance or giving
or preparing to give such testimony.

 

5.2          Non-Disclosure of Confidential Information.  As used herein,
“Confidential Information” means any and all information affecting or relating
to the business of the Company and its Affiliates, including without limitation,
financial data, customer lists and data, licensing arrangements, business
strategies, pricing information, product development, intellectual, artistic,
literary, dramatic or musical rights, works, or other materials of any kind or
nature (whether or not entitled to protection under applicable copyright laws,
or reduced to or embodied in any medium or tangible form), including without
limitation, all copyrights, patents, trademarks, service marks, trade secrets,
contract rights, titles, themes, stories, treatments, ideas, concepts,
technologies, art work, logos, hardware, software, and as may be embodied in any
and all computer programs, tapes, diskettes, disks, mailing lists, lists of
actual or prospective customers and/or suppliers, notebooks, documents,
memoranda, reports, files, correspondence, charts, lists and all other written,
printed or otherwise recorded material of any kind whatsoever and any other
information, whether or not reduced to writing, including “know-how”, ideas,
concepts, research, processes, and plans.  “Confidential Information” does not
include information that is in the public domain, information that is generally
known in the trade, or information that Executive can prove he acquired wholly
independently of his employment with the Company.  Executive shall not, at any
time during the Term or thereafter, directly or indirectly, disclose or furnish
to any other person, firm or corporation any Confidential Information, except in
the course of the proper performance of his duties hereunder or as required by
law (in which event Executive shall give prior written notice to Company and
shall cooperate with Company and Company’s counsel in complying with such legal
requirements).  Promptly upon the expiration or termination of Executive’s
employment hereunder for any reason or whenever the Company so requests,
Executive shall surrender to the Company all documents, drawings, work papers,
lists, memoranda, records and other data (including all copies) constituting or
pertaining in any way to any of the Confidential Information.

 

5.3          Non-Competition.  Executive shall not, during the Term or during
the Consideration Period, directly:  (a) compete with the Company; or (b) have
an interest in, be employed by, be engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
for, any Competing Entity which conducts its business within the Territory (as
such terms are hereinafter defined); provided, however, that notwithstanding the
foregoing, Executive may make solely passive investments in any Competing Entity
the common stock of which is “publicly held,” and of which Executive shall not
own or control, directly or indirectly, in the aggregate securities which
constitute more than one (1%) percent of the voting rights or equity ownership
of such Competing Entity; or (c) solicit or divert any business or any

 

14

--------------------------------------------------------------------------------


 

customer from the Company or assist any person, firm or corporation in doing so
or attempting to do so; or (d) cause or seek to cause any person, firm or
corporation to refrain from dealing or doing business with the Company or assist
any person, firm or corporation in doing so or attempting to do so.

 

For purposes of this Section 5.3, (i) the term “Competing Entity” shall mean any
entity which presently or during the period referred to above engages in any
business activity in which the Company or any of its Affiliates is then engaged;
and (ii) the term “Territory” shall mean any geographic area in which the
Company or any of its Affiliates conducts business during such period.

 

Notwithstanding the foregoing, in the event that Executive elects, during the
Consideration Period, to either (a) compete with the Company, or (b) have an
interest in, be employed by, be engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
for, any Competing Entity which conducts its business within the Territory (the
foregoing subsections (a) and (b), collectively, the “Competitive Activities”),
then, at least ten (10) business days prior to commencing any such Competitive
Activities, Executive shall deliver to the Company a written notice (the
“Competition Notice”) advising the Company of (i) Executive’s intent to commence
Competitive Activities, and (ii) the commencement date for such Competitive
Activities.  Executive’s election to participate in any Competitive Activities
during the Consideration Period shall not be deemed a breach of this Agreement;
rather, in the event Executive engages in Competitive Activities prior to the
expiration of the Consideration Period, then (x) Executive shall forfeit any
Severance Payment and Benefits Payments otherwise payable pursuant to Section
4.2 or 4.3 above, and (y) the Company shall have no obligation to make any
Severance Payment or Benefits Payments to Executive under Section 4.2 or 4.3.

 

5.4          Non-Solicitation.

 

5.4.1       Executive shall not, for a period of eighteen (18) months from the
date of any termination or expiration of his employment hereunder, directly or
indirectly:  (a) acquire any financial interest in or perform any services for
himself or any other entity in connection with a business in which Executive’s
interest, duties or activities would inherently require Executive to reveal any
Confidential Information; or (b) solicit or cause to be solicited the disclosure
of or disclose any Confidential Information for any purpose whatsoever or for
any other party.

 

5.4.2       Executive shall not, for a period of eighteen (18) months from the
date of any termination or expiration of his employment hereunder, solicit,
directly or indirectly, or cause or permit others to solicit, directly or
indirectly, any person employed by the Company (a “Current Employee”) to leave
employment with the Company. The term “solicit” includes, but is not limited to
the following (regardless of whether done directly or indirectly):  (i)
requesting that a Current Employee change employment, (ii) informing a Current
Employee that an opening exists elsewhere, (iii) assisting a Current Employee in
finding employment elsewhere, (iv) inquiring if a Current Employee “knows of
anyone who might be interested” in a position elsewhere, (v) inquiring if a
Current Employee might have an interest in employment elsewhere, (vi) informing
others of the name or status of, or other information about, a Current Employee,
or (vii) any other similar conduct, the effect of which is that a Current
Employee leaves the employment of the Company.

 

5.5          Breach of Provisions.  In the event that Executive shall breach any
of the provisions of this Article V, or in the event that any such breach is
threatened by Executive, in addition to and

 

15

--------------------------------------------------------------------------------


 

without limiting or waiving any other remedies available to the Company at law
or in equity, the Company shall be entitled to immediate injunctive relief in
any court, domestic or foreign, having the capacity to grant such relief,
without the necessity of posting a bond, to restrain any such breach or
threatened breach and to enforce the provisions of this Article V. Executive
acknowledges and agrees that there is no adequate remedy at law for any such
breach or threatened breach and, in the event that any action or proceeding is
brought seeking injunctive relief, Executive shall not use as a defense thereto
that there is an adequate remedy at law.

 

5.6          Reasonable Restrictions.  The parties acknowledge that the
foregoing restrictions, the duration and the territorial scope thereof as set
forth in this Article V, are under all of the circumstances reasonable and
necessary for the protection of the Company and its business.

 

5.7          Definition.  For purposes of this Article V, the term “Company”
shall be deemed to include (i) any predecessor to, or successor of the Company,
(ii) any subsidiary of the Company (including, without limitation, any entity in
which the Company owns 50% or more of the issued and outstanding equity), and
(iii) any entity that is under the control or common control of the Company
(including, by way of illustration and not as a limitation, any joint venture to
which the Company or one of its subsidiaries is a party).

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
heirs, distributees, successors and assigns.

 

6.2          Assignment.  The Company may assign this Agreement to any successor
in interest to its business, and Executive hereby agrees to be employed by such
assignee as though such assignee were originally the employer named herein;
provided, however, that, notwithstanding any such assignment, the Company shall
remain liable to Executive for any obligations arising under Article IV above
(including, without limitation, any amounts and benefits payable under Sections
4.2, 4.3, 4.4 and 4.9), regardless of the time of payment .  Executive hereby
acknowledges that the services to be rendered by Executive are unique and
personal, and, accordingly, Executive may not assign any of his rights or
delegate any of his duties or obligations under this Agreement.

 

6.3          Notices.  Any notice provided for herein shall be in writing and
shall be deemed to have been given or made when personally delivered or three
(3) days following deposit for mailing by first class registered or certified
mail, return receipt requested, or if delivered by facsimile transmission, upon
confirmation of receipt of the transmission, to the address of the other party
set forth below or to such other address as may be specified by notice given in
accordance with this Section 6.3:

 

(a)                                 If to the Company:

 

Ascent Capital Group, Inc.
5251 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111

 

16

--------------------------------------------------------------------------------


 

Attention:

Chairman, Compensation Committee

 

of the Board of Directors

Fax No.:

303 352 2039

 

With a copy to:  William E. Niles

 

Ascent Capital Group, Inc.
5251 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111

 

Attention:  General Counsel
Fax No.:  303 352 2039

 

(b)                                 If to Executive:

 

William R. Fitzgerald
c/o Ascent Capital Group, Inc.
5251 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111

 

6.4          Severability.  If any provision of this Agreement, or portion
thereof, shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision or portion thereof, and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein.  In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

 

6.5          Confidentiality.  The parties hereto agree that they will not,
during the Term or thereafter, disclose to any other person or entity the terms
or conditions of this Agreement (excluding the financial terms hereof) without
the prior written consent of the other party, except as required by law,
regulatory authority or as necessary for either party to obtain personal loans
or financing.  Approval of the Company and of Executive shall be required with
respect to any press releases regarding this Agreement and the activities of
Executive contemplated hereunder.

 

6.6          Arbitration.  If any controversy, claim or dispute arises out of or
in any way relates to this Agreement, the alleged breach thereof, Executive’s
employment with the Company or termination therefrom, including without
limitation, any and all claims for employment discrimination or harassment,
civil tort and any other employment laws, excepting only claims which may not,
by statute, be arbitrated, both Executive and the Company (and its directors,
officers, employees or agents) agree to submit any such dispute exclusively to
binding arbitration. Both Executive and the Company acknowledge that they are
relinquishing their right to a jury trial in civil court. Executive and the
Company agree that arbitration is the exclusive remedy for all disputes arising
out of or related to Executive’s employment with the Company.

 

The arbitration shall be administered, at the election of the party initiating
the arbitration proceeding, either by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards or by the American Arbitration
Association in accordance with the Employment Dispute Resolution

 

17

--------------------------------------------------------------------------------


 

Rules of the American Arbitration Association, except as provided otherwise in
this Agreement. Arbitration shall be commenced and heard in the Englewood,
Colorado metropolitan area. Only one arbitrator shall preside over the
proceedings.  The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Colorado or federal law, or both, as applicable to
the claim(s) asserted. In any arbitration, the burden of proof shall be
allocated as provided by applicable law. The arbitrator shall have the authority
to award any and all legal and equitable relief authorized by the law applicable
to the claim(s) being asserted in the arbitration, as of the claim(s) were
brought in a court of law.  Either party may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Discovery,
such as depositions or document requests, shall be available to the Company and
Executive as though the dispute were pending in Colorado state court. The
arbitrator shall have the ability to rule on pre-hearing motions, as though the
matter were in a Colorado state court, including the ability to rule on a motion
for summary judgment.

 

Unless otherwise permitted under applicable law, the fees of the arbitrator and
any other fees for the administration of the arbitration that would not normally
be incurred if the action were brought in a court of law (e.g., filing fees,
room rental fees, etc.) shall be paid by the Company, provided that Executive
shall be required to pay the amount of filing fees equal to that which Executive
would be required to pay to file an action in Colorado state court.  The
arbitrator must provide a written decision which is subject to limited judicial
review consistent with applicable law. If any part of this arbitration provision
is deemed to be unenforceable by an arbitrator or a court of law, that part may
be severed or reformed so as to make the balance of this arbitration provision
enforceable.

 

6.7          Waiver.  No waiver by a party hereto of a breach or default
hereunder by the other party shall be considered valid unless in writing signed
by such first party, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or any other nature.

 

6.8          Controlling Nature of Agreement.  To the extent any terms of this
Agreement are inconsistent with the terms or provisions of the Company’s
Employee Handbook or any other personnel policy statements or documents, the
terms of this Agreement shall control.  To the extent that any terms and
conditions of Executive’s employment are not covered in this Agreement, the
terms and conditions set forth in the Employee Handbook or any similar document
shall control such terms.

 

6.9          Entire Agreement.  This Agreement sets forth the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior agreements or understanding between the Company and Executive,
whether written or oral, fully or partially performed relating to any or all
matters covered by and contained or otherwise dealt with in this Agreement.

 

6.10        Amendment.  No modification, change or amendment of this Agreement
or any of its provisions shall be valid unless in writing and signed by the
party against whom such claimed modification, change or amendment is sought to
be enforced.

 

6.11        Authority.  The parties each represent and warrant that they have
the power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.

 

18

--------------------------------------------------------------------------------


 

6.12        Applicable Law.  This Agreement, and all of the rights and
obligations of the parties in connection with the employment relationship
established hereby, shall be governed by and construed in accordance with the
substantive laws of the State of Colorado without giving effect to principles
relating to conflicts of law.

 

6.13        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 

6.14        Compliance with Section 409A The provisions of this Agreement are
intended to satisfy the requirements of Code Section 409A and will be
interpreted in a manner that is consistent with such intent so that all payments
and reimbursements made and all in-kind benefits provided hereunder are either
made or provided in compliance with Code Section 409A or are exempt from the
provisions thereof.  Without limiting the generality of the foregoing, the
Company and Executive agree that Executive’s entitlement to any payment made
pursuant to Section 4.2(b) or (c) or any Benefit Payments (including by reason
of Section 4.3) or Section 4.4(c) upon a Termination Without Cause or a
Termination with Good Reason or a termination pursuant to Section 4.4 shall be
conditioned upon such termination constituting a Separation from Service of
Executive as defined in Section 4.10.  The parties intend that, to the maximum
extent possible, any payment made pursuant to Section 4.2(b) or (c) or any
Benefit Payments (including by reason of Section 4.3) or Section 4.4(c) shall
qualify as a short-term deferral pursuant to Treasury Regulation §
1.409A-1(b)(4) or a separation payment pursuant to Treasury Regulation §
1.409A-1(b)(9).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

“COMPANY”

 

 

 

ASCENT CAPITAL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

 

Name: William E. Niles

 

 

Title: General Counsel and EVP

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

 

By:

/s/ William R. Fitzgerald

 

 

Name:

William R. Fitzgerald

 

 

Title:

Chief Executive Officer

 

19

--------------------------------------------------------------------------------